Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 1/10/2020.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 1/10/2020, 1/26/2022, 2/10/2022 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 1/10/2020 are acceptable for examination purposes.

Specification
	The Specification is objected to:
The instant Specification states:
	[0042] In addition, the first positive active material has lower first charge/discharge efficiency than that of the negative active material and larger irreversible capacity during the first charge/discharge than irreversible capacity of the negative active material during the first charge/discharge. 



	The Specification states:
[0051] The negative active material may include a material that reversibly intercalates/deintercalates lithium ions, a lithium metal, a lithium metal alloy, a material capable of doping/dedoping lithium, or transition metal oxide. 
[0052] The material that reversibly intercalates/deintercalates lithium ions may include a0 carbon material, that is, any generally-used carbon-based negative active material in a lithium ion secondary battery and examples thereof may include crystalline carbon, amorphous carbon, or mixtures thereof. Examples of the crystalline carbon may be amorphous, sheet-shaped, flake, spherical shape, or fiber-shaped natural graphite or artificial graphite and examples of the amorphous carbon may be a soft carbon, a hard carbon, a mesophase pitch carbonization10 product, fired coke, and the like. 
[0053] The lithium metal alloy includes an alloy of lithium and a metal selected from Na, K, Rb, Cs, Fr, Be, Mg, Ca, Sr, Si, Sb, Pb, In, Zn, Ba, Ra, Ge, Al, and Sn. 
[0054] The material capable of doping/dedoping lithium may be Si, a Si-C composite, SiOX (0 < x < 2), a Si-Q alloy (wherein Q is an element selected from an alkali metal, an 0 alkaline-earth metal, a Group 13 element, a Group 14 element, a Group 15 element, a Group 16 element, a transition metal, a rare earth element, and a combination thereof, and not Si), Sn, SnO2, a Sn-R alloy (wherein R is an element selected from an alkali metal, an alkaline-earth metal, a Group 13 element, a Group 14 element, a Group 15 element, a Group 16 element, a transition metal, a rare earth element, and a combination thereof, and not Sn) and the like and at20 least one of these materials may be mixed with SiO2. The elements Q and R may be selected from Mg, Ca, Sr, Ba, Ra, Sc, Y, Ti, Zr, Hf, Rf, V, Nb, Ta, Db, Cr, Mo, W, Sg, Tc, Re, Bh, Fe, Pb, Ru, Os, Hs, Rh, Ir, Pd, Pt, Cu, Ag, Au, Zn, Cd, B, Al, Ga, Sn, In, Ti, Ge, P, As, Sb, Bi, S, Se, 
Te, Po, and a combination thereof. 
11 Privileged & Confidential P8863US00 Substitute Specification (Clean)[0055] The transition metal oxide may include a vanadium oxide, a lithium vanadium 
oxide, or a lithium titanium oxide. 

	The Specification is silent to whether or not the first positive active material has a lower first charge/discharge efficiency than the abovementioned list of negative active materials, and the first positive active material has a larger irreversible capacity during the first charge/discharge than irreversible capacity of the abovementioned list of negative active materials.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 4-8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
	In claim 1, the limitation “a second positive active material of a lithium transition metal oxide that intercalates and deintercalates lithium ions” is indefinite.

Claims 1-8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
In claim 1, it is unclear as to what the negative active material meets the limitation “the first positive active material has a lower first charge/discharge efficiency than that of the negative active material”.
Pertinent Prior Art
Watanabe – JP 2008-016232 – paragraph [0013]
Lee – KR 10-2008-0045855 – top of page 4 of translation

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to c whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724